Citation Nr: 1315924	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  10-37 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an inner ear disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board has considered the claims file and the Virtual VA electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran seeks service connection for an inner ear disability.  He specifically claims that he experiences balance and vertigo problems which are related to in-service noise exposure.

The Veteran's claim has been denied on the basis that there was no medical evidence of record that the Veteran had a current inner ear disability.  That evidence included an April 2010 VA audiological examination report, which conducted hearing loss and middle ear examinations, but did not comment on the presence or absence of any inner ear abnormalities.  Similarly, a July 2012 VA audiological examination report noted the Veteran's complaints of dizziness, but did not include any inner ear testing or diagnosis.  A January 2013 private medical report stated that, after vestibular evoked myogenic potential testing, the impression was that the presence of a saccular or inferior vestibular nerve dysfunction could not be ruled out at that time for either ear.  Superior canal dehiscence also could not be ruled out for either ear.  While that medical report does not constitute a diagnosis of an inner ear disability, it does constitute evidence that the Veteran may have an inner ear disability.  While the Veteran was previously provided with a VA audiological examination, that examination did not include inner ear testing and diagnosis.  Accordingly, an additional VA medical examination is required to determine the nature and etiology of any currently diagnosed inner ear disability.  38 C.F.R. §§ 3.159(c)(4); 3.3.27 (2012).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

1. Schedule the Veteran for a VA examination to ascertain the etiology of any diagnosed inner ear disability.  The examiner must review the claim file and should note that review in the report.  Based upon review of the available lay and medical evidence, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any inner ear disability found was incurred in or aggravated by the Veteran's period of service.  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any inner ear disability found was caused or aggravated by the Veteran's service-connected tinnitus and bilateral hearing loss.  If the examiner finds that a diagnosis of inner ear disability is not warranted, the examiner should so state.  A complete rationale for all opinions must be provided.

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

